CONCURRING OPINION
By GUERNSEY, PJ, and CROW, J.
We concur in the judgment herein on 'the sole ground that the demurrer of Elizabeth Deibig by her guardian ad litem, to the petition herein was properly sustained for the reason that she was improperly joined as a party defendant with Grace Deibig, and separate causes of action against each of the defendants were improperly joined. No application for severance of parties defendant or causes of action or for amendment of petition was made when the demurrer was sustained or at any time thereafter, and neither severance nor leave to amend was ordered or granted by the court; therefore the judgment of dismissal of the petition as to the defendant Grace Deibig entered upon the sustaining of the demurrer was final.
The cause of action against the' defendant Elizabeth Deibig alleged in the petition is a cause of action, for negligence in the operation of the automobile driven by her and owned by the defendant, Grace Deibig while the cause of action averred against the *478defendant Grace Deibig is negligence in permitting Elizabeth Deibig, a minor, under the age of sixteen years, to operate the automobile owned by the defendant Grace Deibig in violation of the provisions of an ordinance of the city of Galion. There are no allegations of fact that the relationship of master and servant existed between the defendant Grace Deibig and the defendant Elizabeth Deibig in the operation of such automobile and there are no allegations of fact showing any concert of action between the defendants in the operation of the automobile. Under the allegations of the petition, the acts of negligence charged against each of the defendants are separate and distinct from the acts of negligence charge against the other defendant and the allegations against each defendant constitute separate and distinct causes of action, neither defendant under the facts alleged being responsible or liable for the acts of the other. The causes of action against the defendants were therefore improperly joined and each of the defendants was improperly joined with the other defendant, and the demurrer was properly sustained for these reasons, and final judgment of dismissal entered thereon. The judgment of dismissal being sustained on this ground it is unnecessary to discuss the other grounds upon which the judgment of the Common Pleas Court purports to be based.